 38DECISIONS OF -NATIONAL LABOR RELATIONS -BOARDProducts of Seattle, Inc., or of any other employer to engage in, a strike or aconcerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, orcommodities, or to perform any services, where an object thereof is to forceor require Cadman Gravel Company, Western Sand and Gravel Company, andLayrite Concrete Products of Seattle, Inc., or any other employer or otherperson to cease doing business with Cisco Construction Company.SEATTLE DISTRICT COUNCIL OF CARPENTERS, AFFILIATEDWITHUNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)TEAMSTERS, CHAUFFEURS AND HELPERS, LOCAL UNION No.174, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,Labor Organization.Dated----------------By------------------------------------------(Representative)(Title)INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL302, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)LOCAL 440, INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, AFL,Labor Organization.Dated---------------- -By-----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.,The F. C.Russell Company?-andInternational Union,UnitedAutomobile Workers of America,AFL, Local 192, Petitioner?Case No. 8-RC-2469. September 9, 1955DECISION AND DIRECTION OF ELECTIONUpona petition duly filed under Section 9-(c) of the National LaborRelations Act, a hearing was held before John Vincek, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner, which, pursuant to a 1952 consent election, hasrepresented under contract a unit of production, and maintenance em-ployees at the Employer's Pandora, Ohio, plant, seeks in this proceed-The nameof the Employer appears as corrected at the hearing.2 The nameof thePetitioner was amended at the hearing to include Local 192.114 NLRB No. 15.S THE F. C. RUSSELL COMPANY39-excluded from the established unit.The Employer argues that theright to represent the inspectors was "traded away" by the Petitionerin the process of collective bargaining during the current contract ne-gotiations between the parties.'Although, by agreement of theparties, the inspectors were excluded from the previous collective-bar-gaining contract, the record discloses no evidence, based on eitherthe original contract; or the current bargaining sessions, of a promise,express or implied, on the part of the Petitioner, to refrain from seek-ing to represent these employees as required for an application of theBriggs Indianadoctrine 4Accordingly, we find no merit to the Em-ployer's contention.We ^ find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, an Ohio corporation engaged in the manufactureof aluminum and steel fabricated products, operates plants in Colum-biana, Pandora, Cambridge, and Conneaut, Ohio, and Bristol, Pennsyl-vania. In support of its contention that the inspectors at the Pandoraplant cannot properly be added to the established production andmaintenance unit, the Employer asserts that : (1) Inspectors are aseparate and functionally distinct group with interests and skills apartfrom the production and maintenance employees; and (2) inspectorshave always been excluded from production and maintenance unitsat this plant and at the Employer's other Ohio and Pennsylvaniaplants.The record discloses that the nine inspectors employed at the Pan-dora plant are responsible for the quality of the finished product andare engaged primarily in making visual inspection of incoming ma-terials and various operations during the production process.Al-though these employees do not interchange with production employees,5 of the 9 were recruited from among the production employees, theyhave retained their seniority rights, and, in the event of a layoff, wouldbe transferred back to production.The inspectors, who constitute aseparate department under separate supervision, are paid a slightlyhigher hourly wage than the production employees.The record further discloses that inspectors have authority to shutdown a faulty operation and to reject poor work, but have no authorityto discipline, reprimand, hire, fire, or to effectively recommend suchaction.They punch time clocks, work the same hours and in the sameproduction area as the production and maintenance employees, share3The parties have been in the process of negotiating a new agreement since January1955.' Briggs Indiana Corporation,63 NLRB 1270 See also,Chase Brass&Copper Co.,Incorporated,102 NLRB 62;Wilford Auto Sales, Inc,106 NLRB 1396;StandardOilConm-pam.y,107 NLRB 1524 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same plant facilities, and enjoy the same vacation plans and otheremployee benefits.Accordingly,as itappears from the record thata community of interest in the conditions of employment exists be-tween the inspectors and the production and maintenance employees,we believe that the inspectors may, if they so desire, appropriately beadded to the existing bargaining unit.'The fact that inspectors can,by rejecting defective work, affect to some extent incentiveearningsof production workers is insufficient to constitute supervisory or man-agerialauthority, and thus, does not, in itself, alter our conclusionthat they may appropriately be included in the production and main-tenance unit.'Nor does the quality control supervision of inspectorsrequire their exclusion as employees allied with management?Wefurther find without merit the Employer's argument that prior bar-gaining history of exclusion at the instant plant and at the other Em-ployer's plants precludes their being added to the established unit .8We shall direct an election among employees in the following votinggroup : All inspectors employed by the Employer at its Pandora,,Ohio, plant, excluding all other employees, office clerical employees,professional employees, guards, and supervisors as defined in theAct.9If a majority of the employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire to be includedin the existing production and maintenance unit at the Employer'sPandora plant currently represented by the Petitioner, and theRegional Director conducting the election is instructed to issue a certi-fication of the results of election to that effect.[Text of Direction of Election omitted from publication.]G American Can Company,108 NLRB 1209;Gerber Plastic Company,113 NLRB 462.We hereby deny the Employer'smotion made at the hearing to dismiss the petition.TheAmerican Cancase, relied upon by the Employer in its brief,does not support the Em-ployer's position, but instead, supports that of the Petitioner.e SeeLuminous Processes, Inc.,71 NLRB 405, p. 40T;Palmer ManufacturingCompany,103 NLRB 336,p. 338;Bachmann Uxbridge Worsted Corporation,109 NLRB 868, p. 870.7 SeeThe Firestone Tire and Rubber Company-Firestone Textiles Division,112 NLRB571 (quality control clerk)8 American Can Company,supra.eThe parties are in agreement that the chief inspector is a supervisor and should beexcluded from the voting group.The Danspur Company, Inc., and Robertson-Henry CompanyandInternational Union of Operating Engineers,Local 181,AFL.Case No. 9-CA-849. September 12,1955DECISION AND ORDEROn June 8, 1955, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding , that —the114 NLRB No. 16.